Case 1:19-cr-00246-DLF Document 16 Filed 08/16/19 Page 1 of 7




                                              CR 19-246 (DLF)
Case 1:19-cr-00246-DLF Document 16 Filed 08/16/19 Page 2 of 7
Case 1:19-cr-00246-DLF Document 16 Filed 08/16/19 Page 3 of 7
Case 1:19-cr-00246-DLF Document 16 Filed 08/16/19 Page 4 of 7
Case 1:19-cr-00246-DLF Document 16 Filed 08/16/19 Page 5 of 7
Case 1:19-cr-00246-DLF Document 16 Filed 08/16/19 Page 6 of 7
Case 1:19-cr-00246-DLF Document 16 Filed 08/16/19 Page 7 of 7
